Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  HAROLD RODRIGUEZ, on behalf of
  himself and all those similarly situated,

                 Plaintiff,
                                                   CASE NO.:
  v.

  PEPPER’S MIAMI BEACH, LLC, d/b/a
  PEPPERS AUTHENTICO MEXICANO, a
  Florida Limited Liability Company;
  ASPIS GROUP LLC, d/b/a
  PEPPERS AUTHENTICO MEXICANO, a
  Florida Limited Liability Company;
  DAVID GONZALEZ, individually;
  GONZALO F LEON, individually,

              Defendants.
  ______________________________________/

         COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
          Plaintiff, HAROLD RODRIGUEZ, (“Plaintiff”), on behalf of himself and all those

  similarly situated, files this Collective Action Complaint against Defendants, PEPPER’S MIAMI

  BEACH, LLC, d/b/a PEPPERS AUTHENTICO MEXICANO, a Florida Limited Liability

  Company (“PMB”), ASPIS GROUP LLC d/b/a PEPPERS AUTHENTICO MEXICANO, a

  Florida Limited Liability Company (“ASPIS”), DAVID GONZALEZ, Individually, and

  GONZALO F LEON, individually (collectively “Defendants”), and states as follows:

                                          INTRODUCTION

         1.      Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy

  situations “detrimental to the maintenance of the minimum standard of living necessary for

  health, efficiency, and general well-being of workers.” 29 U.S.C. § 202(a).




                                               1
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 2 of 14



         2.      To achieve its purposes, the FLSA requires three things. First, the FLSA requires

  payment of minimum wages. 29 U.S.C. § 206(a). Second, the FLSA requires overtime pay for a

  covered employer whose employees work in excess of forty (40) hours per workweek. 29 U.S.C.

  § 207(a). And third, the FLSA establishes minimum recordkeeping requirements for covered

  employers. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2(a)(7).

         3.      Plaintiff alleges pursuant to the FLSA, 29 U.S.C. § 216(b), that he is (i) entitled to

  unpaid wages from Defendants for overtime work for which he did not receive overtime premium

  pay, as required by law, (ii) entitled to unpaid wages from Defendants for work for which they did

  not receive minimum wages, as required by law, (iii) entitled to liquidated damages pursuant to the

  FLSA, 29 U.S.C. §§201 et seq.; and (iv) declaratory relief pursuant to 28 U.S.C. §2201.

                                  JURISDICTION AND VENUE

         4.      Jurisdiction in this Court is proper as the claims are brought pursuant to the FLSA,

  as amended (29 U.S.C. §201, et seq.) (“FLSA”) to: (i) obtain a judgment against Defendants as

  to liability; (ii) recover unpaid back wages; (iii) recover an additional equal amount as liquidated

  damages; and (iv) reasonable attorneys’ fees and costs.

         5.      The jurisdiction of the Court over this controversy is proper pursuant to 28 U.S.C.

  § 1331 as the FLSA claims arise under 29 U.S.C. §216(b).

         6.      Venue is proper as the acts and omissions giving rise to Plaintiffs’ claims occurred

  in Miami-Dade County, Florida.

                                                   PARTIES

         7.      At all times material to this action, Plaintiff was a resident of Miami-Dade

  County, Florida.

         8.      At all times material to this action, PMB was, and continues to be, a Florida



                                               2
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 3 of 14



  Limited Liability Company. Further, at all times material to this action, PMB was, and continues

  to be, engaged in business in Florida, with a principal place of business in Miami-Dade County,

  Florida.

         9.        At all times material to this action, ASPIS was, a Florida Limited Liability

  Company. Further, at all times material to this action, ASPIS was, engaged in business in Florida,

  with a principal place of business in Miami-Dade County, Florida1.

         10.       Upon information and belief, at all times material to this action, Defendant,

  DAVID GONZALEZ was and continues to be a resident of Miami-Dade County, Florida.

         11.       Upon information and belief, at all times material to this action, Defendant,

  GONZALO F LEON was and continues to be a resident of Miami-Dade County, Florida.

             12.   At all times material to this action, Defendant, DAVID GONZALEZ (a) regularly

  held and/or exercised the authority to hire and fire employees of PMB and ASPIS; (b) regularly

  held and/or exercised the authority to determine the work schedules for the employees of PMB

  and ASPIS; (c) regularly held and/or exercised the authority to determine the pay rates for the

  employees of PMB and ASPIS; and (d) regularly held and/or exercised the authority to control

  the finances and operations of PMB and ASPIS.

             13.   By virtue of having held and/or exercised the authority to: (i) hire and fire

  employees of PMB and ASPIS; (ii) determine the work schedules for the employees of PMB and

  ASPIS; (iii) determine the rates of pay for employees of PMB and ASPIS; and (iv) control the

  finances and operations of PMB and ASPIS, DAVID GONZALEZ is an employer as defined by

  29 U.S.C. §201 et. seq.

             14.   At all times material to this action, Defendant, GONZALO F LEON (a) regularly

  1
   ASPIS GROUP LLC d/b/a PEPPERS AUTHENTICO MEXICANO is now an inactive
  corporation as filed with the Florida Division of Corporations.

                                              3
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 4 of 14



  held and/or exercised the authority to hire and fire employees of PMB and ASPIS; (b) regularly

  held and/or exercised the authority to determine the work schedules for the employees of PMB

  and ASPIS; (c) regularly held and/or exercised the authority to determine the pay rates for the

  employees of PMB and ASPIS; and (d) regularly held and/or exercised the authority to control

  the finances and operations of PMB and ASPIS.

          15.     By virtue of having held and/or exercised the authority to: (i) hire and fire

  employees of PMB and ASPIS; (ii) determine the work schedules for the employees of PMB and

  ASPIS; (iii) determine the rates of pay for employees of PMB and ASPIS; and (iv) control the

  finances and operations of PMB and ASPIS, GONZALO F LEON is an employer as defined by

  29 U.S.C. §201 et. seq.

          16.     At all times relevant to this action, Defendants PMB and ASPIS had a common

  management structure.

           17.     At all times relevant to this action, Defendants PMB and ASPIS were a joint

   enterprise. See Cornell v. CF Center, LLC, 2011 WL 196947 (11th Cir. 2011).

           18.     At all times relevant to this action, Defendants PMB and ASPIS existed for the

   common business purpose of operating restaurants.

           19.     At all times relevant hereto, the managers/members of PMB and ASPIS all shared

   profits from all the restaurants.

           20.     At all times relevant hereto, the managers/members of PMB and ASPIS all

   profited from the revenues of all of the restaurants, through their manager/member/ownership

   and interest in the restaurants.

           21.     At all times material hereto, Defendants jointly employed Plaintiff and those

   similarly situated to Plaintiff, within the meaning of the FLSA.



                                               4
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 5 of 14



                                          FLSA COVERAGE

         22.     At all times material to this action, Plaintiff was an “employee” of Defendants

  within the meaning of the FLSA.

         23.     Plaintiff’s consent to file this action pursuant to 29 U.S.C. §216(b) has been

  attached hereto as Exhibit A.

         24.     At all times material to this action, Defendants were Plaintiff’s “employers” within

  the meaning of the FLSA.

         25.     At all times material hereto, Defendant, PMB, was, and continues to be, an

   “enterprise engaged in commerce” within the meaning of the FLSA by virtue of its routine

   utilization of supplies and materials that originated outside the state of Florida.

         26.     At all times material hereto, Defendant, ASPIS, was an “enterprise engaged in

   commerce” within the meaning of the FLSA by virtue of its routine utilization of supplies and

   materials that originated outside the state of Florida.

         27.     The supplies and materials that Defendants utilized to run its business previously

   traveled in interstate commerce.

         28.     At all times material to this action, Defendants had two (2) or more employees

  who regularly handled products and equipment, including alcoholic and non-alcoholic beverages,

  pots, and pans, which had previously moved through interstate commerce, during performance of

  their duties, including, inter alia equipment and supplies used directly in furtherance of

  Defendants’ commercial activity of running a restaurant.

         29.     Based upon information and belief, the annual gross revenue of PMB and ASPIS

   was in excess of $500,000.00 per annum at all times relevant hereto.

         30.     At all times material hereto, Plaintiff was “engaged in commerce” and was subject



                                                 5
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 6 of 14



   to individual coverage of the FLSA, by virtue of their regular and recurrent handling of

   equipment that had previously traveled in interstate commerce.

         31.      At all times material hereto, the work performed by Plaintiff was directly essential

   to the business performed by Defendants.

         32.      At all times material hereto, Defendant PMB and ASPIS were enterprises covered

   by the FLSA.

                                      STATEMENT OF FACTS

         33.      Beginning on or about November 2016 through on or about February 2019,

  Defendants employed Plaintiff as a non-exempt, hourly-paid employee.

         34.      Plaintiff’s duties included bartending, taking food orders, and preparing drinks for

  customers.

         35.      Plaintiff, for some or all of the relevant time period, was not paid an hourly wage

   based on the minimum wage for the work performed.

         36.        Plaintiff and those similarly situated to him were/are entitled to at least the

  Federal minimum wage pursuant to §206(a) of the FLSA.

         37.        Plaintiff and those similarly situated to him were/are entitled to the Florida

  minimum wage pursuant to §29 C.F.R §778.5.

         38.      Plaintiff worked for Defendants in excess of forty (40) hours within one or more

  workweeks.

         39.       In one or more work weeks during their employment, Defendants failed to

  compensate Plaintiff, at rate of one and one-half times their regular rate for all hours worked in

  excess of forty (40) hours in a single work week.

         40.      Plaintiff should be compensated at the rate of one and one-half times his regular



                                                6
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 7 of 14



  rate for those hours that he worked in excess of forty (40) hours per week, as required by the

  FLSA.

          41.   Defendants have violated Title 29 U.S. C. §206 from at least January 2019 and

  continuing through approximately February 2019, in that:

                     a.     Defendants failed to pay Plaintiff, and those similarly situated, proper

                           minimum wage for all hours worked for Defendants as required by the

                           FLSA;

                     b.    No payments, or provisions for payment, have been made by

                           Defendants to properly compensate Plaintiff, and those similarly

                           situated, at the applicable minimum wage for each hour worked as

                           provide by the FLSA; and

                     c.    Upon information and belief, Defendants have failed to maintain

                           proper time records as mandated by the FLSA.

          42.   Defendants have violated Title 29 U.S.C. § 207 from at least January 2019 and

  continuing through approximately February 2019, in that:

                a.        Plaintiff worked in excess of forty (40) hours during his employment with

                          Defendants;

                b.        No payments, and/or provisions for payment, have been made by

                          Defendants to properly compensate Plaintiff, and those similarly situated,

                          at the statutory rate of one and one-half times his regular rate for those

                          hours worked in excess of forty (40) hours per work week as provided by

                          the FLSA; and

                c.        Defendants failed to maintain proper time records as mandated by the



                                               7
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 8 of 14



                        FLSA.

                           COLLECTIVE ACTION ALLEGATIONS

         43.    As part of the regular business practices, Defendants have intentionally, willfully

  and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice, or policy

  of violating the FLSA on a class wide basis, as described above.

         44.    Although Defendants permitted and/or required Class Members to work in excess

  of forty (40) hours per workweek, Defendants denied them full compensation for their hours

  worked over forty.    Defendants have also denied them full compensation at the federally

  mandated minimum wage rate.

         45.     Class Members perform or have performed the same or similar work as Plaintiffs.

  In particular, Plaintiffs and Class Members all worked as employees under the same conditions

  and subject to the same violations of the FLSA.

         46.    Many Class Members regularly work or have worked in excess of forty (40) hours

  during a workweek.

         47.    Class Members are not exempt from receiving overtime pay and/or minimum

  wage at the federally mandated minimum wage rate under the FLSA.

         48.     As such, Class Members are similar to Plaintiffs in terms of job duties, pay

  structure, and/or the denial of overtime and minimum wage.

         49.     Defendants’ failure to pay overtime compensation and hours worked at the

  minimum wage rate required by the FLSA results from generally applicable policies or practices,

  and does not depend on the personal circumstances of the Class Members.

         50.     The experience of Plaintiffs, with respect to their pay, is typical of the experiences

  of Class Members.



                                               8
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 9 of 14



         51.     The experience of Plaintiffs, with respect to their job duties, is typical of the

  experiences of Class Members.

         52.     The specific job titles or precise job responsibilities of each Class Member does

  not prevent collective treatment.

         53.     All Class Members, irrespective of their particular job requirements, are entitled to

  overtime compensation for hours worked in excess of forty during a workweek.

         54.     All Class Members, irrespective of their particular job requirements, are entitled to

  compensation for hours worked at the federally mandated minimum wage rate.

         55.     Although the exact amount of damages may vary among Class Members, the

  damages for Class Members can be easily calculated by a formula. The claims of all Class

  Members arise from a common nucleus of facts. Liability is based on a systematic course of

  wrongful conduct by Defendants that caused harm to all Class Members.

         56.     The Plaintiff and the Class Members held the same job title: restaurant employees.

         57.     As such, the class of similarly situated Plaintiff is properly defined as follows:

         The FLSA Collective Members are all of Defendants’ current and former
         restaurant employees who worked at PMB and ASPIS at any time during the
         three years before this Complaint was filed up to the present.

                                    COUNT I
                    RECOVERY OF MINIMUM WAGE COMPENSATION

         58.       Plaintiff reincorporates and readopts all allegations contained within

  Paragraphs 1-57 above.

         59.       Plaintiff, on behalf of himself and those similarly situated, was entitled to be

  paid by Defendants the proper minimum wage for each hour worked per workweek.

         60.       Plaintiff, on behalf of himself and those similarly situated, were/are entitled to

  receive the applicable statutory Florida minimum wage rate for all hours worked during their


                                                9
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 10 of 14



   employment with Defendants pursuant to 29 C.F.R. 29 U.S.C. § 778.5.

          61.          Plaintiff, on behalf of himself and those similarly situated, have not been paid

   the applicable wage for each hour worked during their employment.

          62.          As a direct and proximate result of Defendants’ deliberate nonpayment of

   wages, Plaintiff, and those similarly situated, have been damaged in the loss of minimum

   wages, plus incurring reasonable attorneys’ fees and costs.

          63.     Defendants’ actions were willful and/or showed reckless disregard for the

   provisions of the FLSA as evidenced by its failure to compensate Plaintiff minimum wage.

          64.          Defendants’ conduct was not in good faith, and Plaintiff and those similarly

   situated are therefore entitled to liquidated damages.

          65.     Plaintiff, and those similarly situated, are entitled to an award of reasonable

   attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

          WHEREFORE, Plaintiff, on behalf of himself and those similarly situated, respectfully

   requests that judgment be entered in their favor against Defendants:

                  a.        An Order Certifying this case as a collective action in accordance with 29

                            U.S.C. §216(b) with respect to the claims set forth herein;

                  b.        An Order compelling Defendants to disclose the names and addresses of all

                            Class Members and permitting Plaintiffs to send notice of this action to all

                            similarly situated individuals, including the publishing of notice in a

                            manner that is reasonably calculated to apprise the Class Members of their

                            right to join and participate in this lawsuit;

                  c.        Awarding Plaintiff minimum wage compensation in the amount due to

                            them for Plaintiff’s time worked while employed by Defendants;



                                                    10
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 11 of 14



                   d.      Awarding Plaintiff liquidated damages in an amount equal to the minimum

                           wage award;

                   e.      Awarding Plaintiff pre-judgment and/or post-judgment interest;

                   f.      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                           practices complained of herein are in violation of the minimum wage

                           provisions of the FLSA; Defendants failed to keep accurate time records;

                           Defendants have a legal duty to pay Plaintiff minimum wages pursuant to the

                           FLSA; Defendants failed to prove a good faith defense; and Plaintiff is

                           entitled to minimum wages, liquidated damages, and reasonable attorneys’

                           fees pursuant to the FLSA;

                   g.      An award of costs and expenses of this action together with reasonable

                           attorneys’ and expert fees; and

                   h.      Ordering any other further relief the Court deems just and proper.

                                        COUNT II
                        FAILURE TO PAY OVERTIME COMPENSATION IN
                                 VIOLATION OF 29 U.S.C. §207

           66.     Plaintiffs reincorporate and readopt all allegations contained within Paragraphs 1-

   57 as if fully set forth herein.

           67.     From at least January 2019 and continuing through approximately February 2019,

   Plaintiff, and those similarly situated, worked in excess of the forty (40) hours per week for

   which Plaintiff was not compensated at the statutory rate of one and one-half times Plaintiff’s

   regular rate of pay.

           68.     Plaintiff and those similarly situated, were, and are, entitled to be paid at the

   statutory rate of one and one-half times Plaintiff’s regular rate of pay for those hours worked in



                                                 11
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 12 of 14



   excess of forty (40) hours.

          69.     At all times material hereto, Defendants failed and continue to fail, to maintain

   proper time records as mandated by the FLSA.

          70.     Defendants’ actions in this regard were willful and/or showed reckless disregard

   for the provisions of the FLSA as evidenced by its continued failure to compensate Plaintiff at the

   statutory rate of one and one-half times Plaintiff’s regular rate of pay for the hours worked in

   excess of forty (40) hours per weeks when they knew, or should have known, such was, and is

   due.

          71.     Defendants have failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

   under the FLSA.

          72.     Due to the intentional, willful, and unlawful acts of the Defendants, Plaintiff

   suffered and continued to suffer damages and lost compensation for time worked over forty (40)

   hours per week, plus liquidated damages.

          73.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

   29 U.S.C. §216(b).

          WHEREFORE, Plaintiff, on behalf of himself and those similarly situated, respectfully

   requests that judgment be entered in their favor against Defendants:

                  a.      An Order Certifying this case as a collective action in accordance with 29

                          U.S.C. §216(b) with respect to the claims set forth herein;

                  b.      An Order compelling Defendants to disclose the names and addresses of all

                          Class Members and permitting Plaintiffs to send notice of this action to all

                          similarly situated individuals, including the publishing of notice in a

                          manner that is reasonably calculated to apprise the Class Members of their



                                                 12
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 13 of 14



                        right to join and participate in this lawsuit;

                c.      Awarding Plaintiffs overtime compensation in the amount due to them for

                        Plaintiff’s time worked in excess of forty (40) hours per work week while

                        employed by Defendants;

                d.      Awarding Plaintiff liquidated damages in an amount equal to the overtime

                        award;

                e.      Awarding Plaintiff pre-judgment and/or post-judgment interest;

                f.      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                        practices complained of herein are in violation of the overtime wage

                        provisions of the FLSA; Defendants failed to keep accurate time records;

                        Defendants have a legal duty to pay Plaintiff overtime wages pursuant to the

                        FLSA; Defendants failed to prove a good faith defense; and Plaintiff is

                        entitled to overtime wages, liquidated damages, and reasonable attorneys’

                        fees pursuant to the FLSA;

                g.      An award of costs and expenses of this action together with reasonable

                        attorneys’ and expert fees; and

                h.      Ordering any other further relief the Court deems just and proper.

                                           JURY DEMAND

         Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

         Dated this 26th day of December, 2019.


                                                Respectfully Submitted,

                                                /s/ Natalie Staroschak
                                                Natalie Staroschak
                                                FL Bar No.: 116745


                                                13
Case 1:19-cv-25297-XXXX Document 1 Entered on FLSD Docket 12/26/2019 Page 14 of 14



                                      MORGAN & MORGAN, P.A.
                                      8151 Peters Road
                                      Suite 4000
                                      Plantation, FL 33324
                                      Tel: 954-807-7759
                                      Fax: 954-807-7781
                                      E-mail: nstaroschak@forthepeople.com

                                      Trial Counsel for Plaintiffs




                                      14
